Citation Nr: 9925962	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  96-45 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for auricular 
fibrillation, rated 10 percent disabling until September 8, 
1996, and currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) rating for 
patellofemoral syndrome of the left knee.  

4.  Entitlement to an increased (compensable) rating for 
patellofemoral syndrome of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to February 
1996.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 1996 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The May 1996 rating, initially appealed by the 
veteran, assigned a 10 percent rating for auricular 
fibrillation.  In an October 1996 rating decision, the RO 
increased the rating for auricular fibrillation to 30 
percent, effective in September 1996.  The propriety of both 
ratings will be reviewed at this time.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on March 25, 1999, at 
which time he testified with respect to the claims now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.


FINDINGS OF FACT

1.  Prior to September 8, 1996, the veteran manifested brief, 
non-severe episodes of auricular fibrillation.  Subsequent to 
September 8, 1996, the veteran's auricular fibrillation was 
manifested by frequent attacks of short duration that are not 
shown to preclude regular manual labor.  The veteran was able 
to accomplish a workload of 12.9 METs on testing.  

2.  Lumbosacral strain is shown to be manifested by muscle 
spasm from December 16, 1996, to June 13, 1997.  

3.  Prior to December 16, 1996, and subsequent to June 13, 
1997, the veteran's lumbosacral strain is shown to be 
manifested by characteristic pain on motion only.  

4.  The veteran's bilateral knee disorders are not shown to 
cause objective impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
auricular fibrillation, prior to September 9, 1996, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.104, Diagnostic Code 7012 (effective prior to 
January 12, 1998).  

2.  The criteria for a rating in excess of 30 percent for 
auricular fibrillation have not been currently met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (effective prior to January 12, 1998).

3.  The criteria for a rating in excess of 30 percent for 
auricular fibrillation have not been currently met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Code 7011 (1998).

4.  The criteria for a rating in excess of 10 percent for 
lumbosacral strain have not been met prior to December 16, 
1996 or subsequent to June 13, 1997.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1998).  

5.  The criteria for a rating of 20 percent for lumbosacral 
strain have been met between December 16, 1996 and June 13, 
1997.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).  

6.  The criteria for increased (compensable) ratings for 
bilateral knee disabilities have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.31, 
4.71a, Diagnostic Code 5257 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented well grounded claims for increased 
disability evaluations for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  The facts 
relevant to these issues on appeal have been properly 
developed and the statutory obligation of the VA to assist 
the veteran in the development of his claims has been 
satisfied.  38 U.S.C.A. § 5107(a).  In this regard, it is 
noted that during his hearing on appeal in March 1999, the 
veteran's representative contended that additional 
examinations to meet the requirements of new regulatory 
provisions regarding cardiac evaluations and the requirements 
of DeLuca v. Brown, 8 Vet. App. 202 (1995) need to be 
scheduled.  The Board has reviewed the medical evidence of 
record and found the evaluations to be adequate for rating 
purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  


I.  Auricular Fibrillation

In reviewing the veteran's claim for in increased rating for 
auricular fibrillation, it is noted that the regulatory 
criteria utilized to rate cardiovascular disorders was 
recently changed.  Those changes were effective on January 
12, 1998.  Where the law or regulation changes after the 
claim has been filed, but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).   However, the revised regulations may 
not be applied prior to their effective date.  Rhodan v West, 
12 Vet. App. 55 (1998).  

Service connection for this heart disorder was granted, and a 
10 percent rating assigned, by the RO in May 1996.  The 
rating was made on the basis of service medical records and a 
VA examination performed in April 1996.  The service medical 
records show that the veteran was treated while on active 
duty for multiple, brief episodes of afibrillation.  On 
examination by VA, the veteran's complaints regarding this 
disability were of shortness of breath, dizziness, rapid 
breathing, fatigue, an irregular heartbeat and tightness in 
the chest and throat.  It was noted that he had a history of 
episodes of atrial fibrillation and took medication for the 
symptomatology.  On examination, he was comfortable, had 
slight sinus arrhythmia and a heartbeat of 60 per minute.  
His blood pressure was 122/76.  There was no heart 
enlargement or murmur.  Respirations were 12 per minute.  An 
electrocardiogram (EKG) showed a normal sinus rhythm with 
sinus arrhythmia and was interpreted as normal.  The 
diagnosis was paroxysmal atrial fibrillation, under 
treatment, asymptomatic.  

Permanent auricular fibrillation shall be rated as 10 percent 
disabling.  38 C.F.R. § 4.104, Diagnostic Code 7012 
(effective prior to January 12, 1998).  

Paroxysmal auricular fibrillation shall be rated as 
paroxysmal tachycardia.  38 C.F.R. § 4.104, Diagnostic Code 
7011(effective prior to January 12, 1998).  

Infrequent attacks of paroxysmal tachycardia shall be rated 
as 10 percent disabling;  severe, frequent attacks will be 
rated as 30 percent disabling.  38 C.F.R. § 4.104, Diagnostic 
Code 7013 (effective prior to January 12, 1998).

The report of the April 1996 examination shows that the 
veteran's heart disorder was asymptomatic.  The service 
medical records dated prior to that time showed brief 
episodes that were not severe or frequent in nature.  As the 
criteria for a 30 percent rating that were in effect prior to 
January 1998 have not been shown in the medical records, 
there is no basis for an increased rating prior to September 
1996, at which time the current 30 percent rating became 
effective.  

The veteran's rating was increased to 30 percent, effective 
in September 1996, by rating decision of the RO in October 
1996.  The increase was based on September 1996 examinations 
by Richard K. Leung, M.D.  He noted that the veteran 
functioned well at rest, but that with mild activity or heat 
exposure he got paroxysmal atrial fibrillation with rapid 
ventricular response repeatedly, without exception.  This 
response was documented by exercise testing.  The veteran 
developed atrial fibrillation at the 5th minute of exercise 
at a mild level.  At that time, he got fatigued quickly, 
objectively dyspneic and his exercise diastolic went to 
"0", which indicated an incomplete cardiac cycle.  The 
veteran had idiopathic paroxysmal atrial fibrillation that 
was now progressively worse.  He went on to state that the 
veteran's future employment should not be strenuous.  

In a June 1997 examination report for placement on the 
permanent disability retired list, performed at a service 
medical facility, it was noted that since placement on the 
temporary disability retired list, the veteran had been 
employed as a mason.  He had been unable to work in that 
capacity due to recurrence of symptoms of paroxysmal atrial 
fibrillation on any exertion.  The veteran developed this 
despite medications.  At the time of the examination, the 
veteran's pertinent complaints were of fatigue from the 
medications, and isolated episodes of syncope related to 
bowel movements or vagal maneuvers.  The veteran developed 
fatigue and irregular heartbeat with any exercise, 
particularly anything isometric such as squatting or weight 
lifting and developed atrial fibrillation while standing in 
the sun or attempting to carry his children.  There were no 
positive physical findings, with physical examination being 
within normal limits.  It was the opinion of the examiner 
that the veteran was unfit for military service.  

An examination was conducted by VA in March 1998.  At that 
time, it was reported that the veteran had undergone a 
cardiac catheterization two weeks earlier in the hopes of 
ablating a portion of the myocardium to stop the atrial 
fibrillation that was not successful.  The veteran reported 
that prior to this procedure he had walked up 4 flights of 
stairs at an average rate, and upon attaining the fourth 
flight his heart started fibrillating, which lasted 
approximately 1.5 hours.  He stated that this alleviated 
spontaneously with lying down.  The worst such episode that 
he described lasted 5 hours and was approximately two years 
ago.  He had been tried on all types of medication without 
benefit.  He stated that, essentially, he was helpless due to 
auricular fibrillation anytime he tried to do any exercise.  
On physical examination, heart revealed a regular sinus 
rhythm.  There was an S4 audible at the pulmonic, mitral and 
apical area of the heart.  The heart was not enlarged to 
percussion.  There were no irregularities noted.  The 
diagnosis was exercise induced atrial fibrillation.  

The veteran was given an additional heart examination in 
March 1998.  At that time, there were no murmurs, thrills or 
abnormal heartbeats other than an S4 on the left chest.  Both 
the pulmonic, mitral and apical S1 and S2 had an S4.  Chest 
X-rays done several times during the past year showed no 
abnormalities, EKG and echocardiogram were normal as was a 
recent cardiac catheterization.  

VA outpatient treatment records include the results of a 24 
hour Holter monitor test performed in November 1998.  The 
interpretation included references to two premature 
ventricular contractions (PVC's) in the 24 hour period and no 
episodes of atrial fibrillation/flutter during testing.  

A Bruce Protocol exercise treadmill test, also performed in 
November 1998, showed that the veteran was able to exercise 
according to a standard Bruce protocol for a total exercise 
time of 11 minutes, 34 seconds.  He had no shortness of 
breath, chest discomfort or sensation of palpitations during 
exercise or recovery.  He did achieve 108 percent of his 
maximum predicted heart rate, with paroxysmal atrial 
fibrillation accounting for this rapid heart rate.  He 
completed 12.9 METS of workload.  Serial EKG's obtained 
during exercise showed an acceleration of heart rate with 
episodes of non-sustained paroxysmal atrial fibrillation 
occurring at peak exercise.  He had a 7 beat episode of non-
sustained ventricular tachycardia, versus atrial fibrillation 
with abberancy.  Both of the paroxysmal episodes were 
asymptomatic and not associated with hemo-dynamic changes.  
The atrial fibrillation started at 1 minute and 37 seconds 
into stage 4 of the Bruce protocol.  No arrhythmias were 
noted up to that point in exercise and the veteran 
subsequently recovered in the supine position, with gradual 
cessation of paroxysmal episodes.  The impression was of 
maximal exercise treadmill test with greater than 90 percent 
of target heart rate achieved; he remained asymptomatic 
throughout exercise and recovery, with stable hemodynamics 
throughout the test; exercise induced paroxysmal atrial 
fibrillation at maximal exercise in stage 4 of the Bruce 
protocol, resolving in recovery; and a brief 7 beat episode 
of probable atrial fibrillation with abberancy versus non-
sustained ventricular tachycardia, which was asymptomatic.  
In December 1998, a cardiac evaluation concluded that the 
veteran's atrial fibrillation was, at the moment, controlled.  

The veteran testified at a videoconference hearing before the 
undersigned Member of the Board in March 1999.  At that time, 
he testified regarding the severity of his exercise induced 
auricular fibrillation.  The veteran stated that during his 
rapid heart rate episodes, he experienced sweaty palms, 
ringing in his ears and dizziness, as well as feeling as 
though he was going to pass out.  He further noted that the 
episodes were not always exercised induced.  

As previously pointed out, in October 1996, a 30 percent 
rating was assigned as analogous to arteriosclerotic heart 
disease.  When an unlisted condition is encountered it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.  

A 30 percent evaluation is warranted for arteriosclerotic 
heart disease after 6 months following acute illness from 
coronary occlusion or thrombosis, or with a history of 
substantiated anginal attacks, when ordinary manual labor is 
feasible.  A 60 percent evaluation is warranted following a 
typical history of acute coronary occlusion or thrombosis, or 
with a history of substantiated repeated anginal attacks, 
when more than light manual labor is not feasible.  
38 C.F.R. § 4.104, Code 7005 (effective prior to January 12, 
1998).

The veteran's auricular fibrillation is not shown to preclude 
light manual labor.  The attacks are generally shown to be of 
short duration and easily alleviated by rest.  The most 
recent evaluations show that the veteran's condition is 
stable.  The 24 hour Holtor monitor testing does not show any 
evidence of fibrillation and while there was some 
fibrillation shown on the treadmill stress testing, this was 
not until stage 4 of the test, after the veteran had had 
significant exertion.  The attacks are not shown to be 
analogous to repeated anginal attacks and it has not been 
demonstrated that more than light manual labor is feasible.  
Under these circumstances, a rating in excess of 30 percent 
is not warranted under the criteria in effect prior to 
January 12, 1996.  

For ventricular arrhythmias, sustained, with more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent, a 60 percent rating is 
warranted.  For a 30 percent rating, workload of greater than 
5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  38 C.F.R. § 4.104, Code 7011.  

The most recent evaluations of record do not reveal any of 
the criteria for a rating in excess of 30 percent.  The 
treadmill stress test showed that the veteran was able to 
perform at 12.9 METs, much higher than the 3 to 5 required 
for a 60 percent rating.  There is no evidence of heart 
enlargement, with normal results on echocardiogram and X-ray 
studies.  Cardiac catheterization studies were normal 
indicating that there was no evidence of left ventricular 
dysfunction.  As none of the applicable criteria have been 
met, an evaluation in excess of 30 percent is not warranted.  

The evidence regarding this issue is not so evenly balanced 
so as to allow application of the benefit of the doubt rule 
as required under the provisions of 38 U.S.C.A. § 5107(b).

II.  Lumbosacral Strain

Service connection for lumbosacral strain was granted by the 
RO in a May 1996 rating decision.  A 10 percent rating was 
granted by a rating decision in February 1997, as of the 
effective date of the original grant in 1996.  As the appeal 
was taken from the original rating assigned, the Board must 
evaluate the veteran's rating over separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

An examination was conducted by VA in April 1996.  At that 
time, the veteran complained of shooting pain into his lower 
back and an inability to bend over completely.  He reported 
that he had injured his back during service and had twice 
experienced painful muscle spasms.  On examination, he had a 
well-formed back, which was symmetrical with a preserved 
lumbar lordosis.  There was good motion, without pain.  
Forward flexion was to 90-100 degrees.  Left and right 
lateral bending was to 40 degrees and left and right rotation 
was to 20 degrees.  There was no pain on straight leg 
raising.  Deep tendon reflexes were physiologic and equal.  
X-ray studies were negative.  The diagnosis was intermittent, 
mild lumbar strain.  

VA outpatient treatment records show that the veteran was 
treated for low back pain on December 16, 1996.  At that 
time, slight spasm was noted in the lumbosacral spine area.  
There was pain on flexion and left rotation.  The impression 
was chronic low back pain.  

An examination was conducted by VA on June 13, 1997.  At that 
time, the veteran stated that he did not get as much exercise 
as he would like because of his heart disorder.  He stated 
that exercise decreased the pain in his back and made him 
feel more supple and flexible.  He had decreased flexibility 
and shooting pain in his back on occasion.  This could occur 
with no precipitation activity.  Examination of the back 
showed forward flexion to 95 degrees, backward extension to 
35 degrees, right and left lateral flexion to 40 degrees and 
right and left lateral rotation to 35 degrees.  Magnetic 
resonance imaging (MRI) study of the back was negative.  The 
diagnosis was low back pain, cause not apparent.  

An examination was conducted by VA in November 1997.  At that 
time, the veteran stated that he had had shooting pains in 
his bilateral flanks, radiating into his legs.  These flares 
occurred every one or two days and lasted for a few seconds.  
They were described as sharp.  He believed that the pain was 
aggravated by resting too much and occurred while he was 
lying down.  Medical records included MRI study performed at 
a private medical center that showed an unremarkable lumbar 
spine.  On examination, there was no point tenderness, 
paraspinal muscle spasm or positive straight leg raising.  
There was no evidence of radiculopathy or limitation of 
motion.  The diagnosis was lumbar strain, with negative MRI 
reports.  The examiner commented that any additional comments 
for "Deluca" purposes would be of a purely speculative 
nature.  

An examination report, dated in April 1998, was received from 
a private physician of the Wilmington Orthopedic Group.  At 
that time, the veteran was noted to be able to bend forward 
to bring the finger tips to within 4 inches of the floor.  
There was no pain and a normal return.  Backward bending was 
considered limited, but without pain.  Lateral bending to the 
right and left were to bringing the fingertips to 1 inch 
above the knee.  Trunk rotation was 60 degrees each to the 
right and the left.  Palpation of the spine and buttocks 
revealed tightness in the left buttocks.  There was normal 
strength and sensation in the feet and ankles.  Neurologic 
examination revealed sitting and straight leg raising tended 
to be negative as was supine bilaterally to 45 degrees.  
Reflexes were 3+ bilaterally at the knees and 2+ at the 
ankles.  X-ray studies of the low back showed mild loss of 
disc space height at L5-S1.  The impression was low back 
pain, possibly discogenic in nature.  

For slight limitation of motion of the lumbar spine, a 10 
percent rating is warranted.  A 20 percent rating is warranted 
for moderate limitation of motion.  A 40 percent rating is 
warranted for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

Lumbosacral strain with characteristic pain on motion 
warrants a 10 percent rating.  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, warrants a 20 percent rating.  Severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

On examination by VA in April 1996, no limitation of motion, 
muscle spasm or pain were noted.  However, outpatient 
treatment records in December 1996 show definite signs of 
muscle spasm.  This meets the criteria for a 20 percent 
evaluation.  This evaluation may be maintained until the VA 
examination in June 1997 when no muscle spasm or limitation 
of motion was found and clear improvement in the veteran's 
low back disorder was demonstrated.  Later examinations also 
show none of the criteria for a rating in excess of 10 
percent, moderate limitation of motion, muscle spasm or loss 
of lateral spine motion.  Under these circumstances, a rating 
of 20 percent is warranted from the date of the onset of 
muscle spasm, December 16, 1996, to the date improvement is 
shown, June 13,1997.  A rating in excess of 10 percent 
following that date is not warranted.  


III.  Bilateral Knee Arthralgia

Service connection for bilateral knee disorders, rated 
noncompensable, was granted by the RO in a May 1996 rating 
decision.   

An examination was conducted by VA in April 1996.  At that 
time, the veteran described some symptoms of soreness and 
occasional swelling of both of his knees.  He stated that 
there was some tenderness, but that they were ordinarily 
comfortable unless he had prolonged standing and/or running.  
Examination showed no visible swelling, and full range of 
motion from 0 to 140 degrees.  There was minimal subpatellar 
crepitation on the left.  Both knees were stable to stress.  
X-ray studies were normal.  The diagnosis was patellofemoral 
syndrome or chondromalacia of the knees.  

An examination was conducted by VA in June 1997.  At that 
time, the veteran again stated that his knees swelled up at 
times.  Going up and down stairs was sometimes painful.  On 
examination, range of motion and stability of the knees was 
normal.  There was no swelling.  The veteran was able to 
squat to the floor and come back up.  X-ray studies were 
reported to be normal, but an MRI study of the left knee 
showed a meniscus tear.  The diagnosis was arthralgia of both 
knees, normal physical examination.  It was noted that any 
further comment regarding "Deluca" would be speculative.  

An examination was conducted by VA in November 1997.  At that 
time, he stated that he had pain behind his knees that had 
become constant with frequent sensation of burning behind the 
knee joint.  He stated that this was aggravated by long 
standing and long sitting with his knee in a fixed position.  
This sometimes caused him to lose an hour's sleep.  He took 
no medication or special treatment for this.  He also stated 
that he knees gave way at times.  Pain in the left knee was 
worst than the right.  It was reported that an MRI study 
performed at a private medical center in June 1997 was 
normal, but that a similar study performed in July 1997 
revealed a horizontal tear of the anterior horn of the 
lateral meniscus of the left knee.  On objective examination, 
there was tenderness around the lower patella areas of both 
knee joints, but no swelling, deformity, limitation of 
motion, positive McMurray or drawer signs.  The diagnoses 
were horizontal tear of the anterior horn of the lateral 
meniscus of the left knee, with normal MRI findings of the 
right knee.  The examiner commented that any additional 
statements for "Deluca" purposes than mentioned above would 
have to be of a purely speculative nature.  

For slight impairment of the knee, with recurrent subluxation 
or lateral instability, a 10 percent rating is warranted; a 
20 percent rating requires moderate impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Limitation of extension to 10 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that extension be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The veteran has been service connected, essentially for pain 
in each knee.  However, while an MRI did show a meniscal tear 
in the left knee, no actual disability is demonstrated in 
either knee.  The veteran had full range of motion, no 
swelling and no objectively demonstrated pain that limits 
function, only some tenderness around the lower patellar area 
which has not been shown to be disabling.  The examiner has 
commented that any additional statements for "Deluca" 
purposes would be speculative.  This is a reference to the 
fact that in rating musculoskeletal disabilities, 38 C.F.R. 
§ 4.40 (regarding functional loss) must be considered apart 
from and in addition to the appropriate Diagnostic Codes in 
the VA Schedule for Rating Disabilities.  See DeLuca v. 
Brown, 8 Vet. App. 202, at 204-206, 208 (1995).  The 
examiners have found no functional loss due to pain or 
documented any other disability.  As such, a compensable 
rating is not warranted for either knee.  

The preponderance of the evidence is against the claim, and 
therefore the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

An increased rating for auricular fibrillation, rated 10 
percent disabling until September 8, 1996, and currently 
evaluated as 30 percent disabling, is denied.  

Increased (compensable) ratings for bilateral knee 
disabilities are denied.  

A rating of 20 percent from December 16, 1996, to June 13, 
1997, is granted for lumbosacral strain, subject to the 
controlling regulations governing the payment of monetary 
benefits.  

A rating in excess of 10 percent for lumbosacral strain is 
denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

